Porter v City of New York (2015 NY Slip Op 03936)





Porter v City of New York


2015 NY Slip Op 03936


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15039 104271/06

[*1] Karon B. Porter, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents.


Maduegbuna Cooper LLP, New York (Samuel O. Maduegbuna of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Devin Slack of counsel), for respondents.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered November 19, 2013, which granted defendants' motion for summary judgment dismissing the complaint, and denied plaintiff's cross motion for partial summary judgment, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law by demonstrating that they engaged in a good faith interactive process through which they provided plaintiff with a reasonable accommodation to address her vision and reading disabilities (see Executive Law § 296; Administrative Code of City of NY § 8-107). Defendants were not required to provide plaintiff with the specific accommodation she preferred (Pimentel v Citibank, N.A., 29 AD3d 141, 148 [1st Dept 2006], lv denied 7 NY3d 707 [2006]). In any event, they established that plaintiff's preferred additional accommodation would not have addressed the non-visual disabilities that were impacting her job performance and preventing her from satisfying the essential requisites of her job (see Jacobsen v New York City Health & Hosps. Corp., 22 NY3d 824, 834, 838 [2014]).
In opposition, plaintiff failed to raise a triable issue of fact. Accordingly, defendant's motion was properly granted.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK